Citation Nr: 0418503	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  96-24912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Entitlement to an increase in a 10 percent rating for 
folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1962 to August 1968, and from November 1968 to November 1971.

This case came before the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which, in pertinent part, 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for 
hypertension, and denied an increase in a noncompensable 
rating for folliculitis.  In June 1997, the veteran testified 
at an RO hearing.  In a November 1997 rating decision, the RO 
granted an increased 10 percent rating for folliculitis, and 
the veteran continued to appeal for a higher rating for such 
condition.  In March 1999, the Board remanded the case to the 
RO for additional action.

The present Board decision addresses the issue of an 
increased rating for folliculitis.  The remand at the end of 
the Board decision addresses the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hypertension.

[The Board notes that the veteran's appeal originally 
included a claim for an increased (compensable) rating for 
dermatophytosis with onychomycosis of the feet.  However, in 
a written statement in February 2002, the veteran withdrew 
such claim, and it is no longer on appeal.  38 C.F.R. 
§ 20.204.]


FINDING OF FACT

Without good cause, the veteran failed to report for VA 
examination scheduled in relation to his claim for an 
increased rating for folliculitis.


CONCLUSION OF LAW

The claim for an increased rating for folliculitis must be 
denied due to failure to report for VA examination.  
38 C.F.R. § 3.655 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased rating 
for folliculitis, there has been adequate VA compliance with 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The law provides that veteran's are required to report for VA 
examinations and reexaminations which are scheduled in 
connection with their claims.  38 C.F.R. §§ 3.326, 3.327.  If 
a veteran, without good cause, fails to report for a VA 
examination scheduled in relation to a claim for an increased 
rating, the claim is to be denied.  38 C.F.R. § 3.655; 
Engelke v. Gober, 10 Vet.App. 396 (1997).

The Board's March 1999 remand included an instruction for the 
veteran to undergo a VA examination on his claim for an 
increased rating for folliculitis.  Records show he failed to 
report for a VA skin examination on this claim in August 
2001.  According to an August 2001 report of contact, the 
veteran asserted he was not notified of the scheduled 
examination.  He was given another chance to report, but 
records show he failed to report for a VA skin examination 
rescheduled for February 2002.  In an October 2002 statement, 
the veteran's representative stated that he did not wish to 
attend any more examinations.  In March 2003, the veteran 
said he was willing to report for an examination.  However, 
he failed to report for a VA skin examination rescheduled for 
August 2003.  In an October 2003 statement, the veteran 
alleged that he did not report for the VA examination because 
someone at the VA Medical Center (VAMC) told him there was 
enough medical evidence and he did not have to report for 
examination.  According to a November 2003 document, the RO 
contacted the VAMC and an employee there said no one had told 
the veteran not to come in for examination and he simply 
failed to report.  Nonetheless, the RO again gave the veteran 
an opportunity to report for examination, and another one was 
scheduled for November 2003.  A November 2003 document 
indicates that veteran spoke with an individual an the VAMC 
and said he was not interested in a VA examination and asked 
that this claim be canceled.

The evidence shows the veteran has been given multiple 
opportunities to report for VA examination in connection with 
his claim for an increased rating for folliculitis, but 
without good cause he has failed to report for examination.  
Thus, as a matter of law, his claim for an increased rating 
for follicultis must be denied.  38 C.F.R. § 3.655; Sabonis 
v. Brown, 6 Vet.App. 426 (1994).


ORDER

An increased rating for folliculitis is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his application 
to reopen the claim for service connection for hypertension.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In its March 1999 remand, the Board requested that the RO 
attempt to obtain medical records of treatment for 
hypertension which the veteran alleges he received at Johns 
Hopkins Hospital shortly after his 1971 release from active 
duty.  It does not appear the RO attempted to obtain the 
records, and thus another remand is required to make such an 
attempt.  Stegall v. West, 11 Vet.App. 268 (1998).  
Additionally, in a statement in March 2003, the veteran 
claimed he received treatment for hypertension at the VAMC in 
Washington, DC in 1971, right after separation from service.  
In written argument to the Board, the veteran's 
representative requested that another attempt be made to 
obtain medical records of hypertension within the year after 
service.

Accordingly, this issue is remanded for the following action:

1.  The RO should have the veteran 
execute any necessary release form, and 
then it should contact Johns Hopkins 
Hospital and request all outpatient and 
inpatient records concerning his 
treatment there, for any condition, 
during the years 1971 and 1972.  The RO 
should similarly obtain, from the VAMC in 
Washington, DC, all records of treatment 
of the veteran for any condition during 
1971 and 1972.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
application to reopen the claim for 
service connection for hypertension.  If 
the benefit is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



